 1    CAMACHO CALVO LAW GROUP LLC
      DONALD V. CALVO
 2    dcalvo@camachocalvo.law
      134 W Soledad Ave Ste 401
 3    Hagåtña, GU 96910
      Tel No. 671.472.6813
 4    Fax No. 671.477.4375

 5    ASHFORD & Wriston LLLP
      Seth T. Buckley, Esq. [Hawaii Bar No. 9353]
 6    999 Bishop Street, Suite 1400
      Honolulu, Hawaii 96813
 7    P. (808) 539-0408
      F. (808) 533-4945
 8
      Attorneys for Bank of Hawaii
 9
                                  THE DISTRICT COURT OF GUAM
10
      In re:                                              Bankruptcy Case No. 19-00010
11                                                        Chapter 11
      ARCHBISHOP OF AGANA,
12
      a Corporation Sole
13
                               Debtor.
14
                   FINAL ORDER AUTHORIZING USE OF BANK OF HAWAII
15
                CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION
16
17             This matter came before the Court upon Debtor's Motion for Interim Order Authorizing

18 Use of Cash Collateral, Granting Adequate Protection and Setting Final Hearing [ECF No. 21]
19 (the "Cash Collateral Motion") filed by the Archbishop of Agaña, a Corporation Sole, also known
20 as Roman Catholic Archdiocese of Agaña, Debtor-in-Possession, in the above captioned Chapter
21 11 bankruptcy case ("AOA" or "Debtor"). Pursuant to the Cash Collateral Motion, the Debtor
22 sought: (i) entry of an order authorizing Debtor's use of cash collateral as set forth in the Cash
23 Collateral Motion; and (ii) entry of an order providing the Bank of Hawaii ("BOH") with
24 adequate protection with respect to outstanding loans issued by BOH for the benefit of the
25 Debtor, Parishes, programs and schools which are secured against accounts through rights of
26 setoff. The Cash Collateral Motion was granted by the Court on an interim basis on January 25,
27 2019 [ECF No. 55] (the "Interim Cash Collateral Order"). A final hearing on the Cash Collateral
28 Motion was held on May 3, 2019. Unless otherwise defined herein, capitalized terms in this

               Case 19-00010 Document 181 Filed 05/09/19 Page 1 of 4
 1 Order shall be given the same meaning ascribed to such terms in the Motion.
 2
     BASED UPON THE RECORD BEFORE THE COURT, THE COURT FINDS AND
 3
     CONCLUDES AS FOLLOWS:
 4
 5 1.       The Debtor filed its voluntary petition for relief under Chapter 11 of the United States
 6 Bankruptcy Code on January 16, 2019 (the "Petition Date").
 7
     2.     The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § § 157 and 1334. This
 8
     matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(D). The statutory bases
 9
     for the relief requested in the Motion are Bankruptcy Code § § 105, 361 and 364. Fed. R. Bankr.
10
     P. 4001(c) governs the Motion.
11
12 3.       Since the Petition Date, the Debtor has been operating as a debtor-in-possession pursuant
13 to Bankruptcy Code § § 107 and 1108.
14
     BASED ON THESE FINDINGS AND CONCLUSIONS, IT IS HEREBY ORDERED:
15
16 4.       The AOA, Parishes, programs and schools, shall be entitled to utilize the accounts in the
17 ordinary course of their operations subject to the terms and conditions set forth in this Order.
18
     5.     Debtor, pursuant to 11 U.S.C. § 361, 362 and 363 will provide BOH with adequate
19
     protection by way of making post-petition payments pursuant to the loan agreement in the amount
20
     of $10,930.00 per month, post-petition, which is the same monthly amount paid pre-petition.
21
22 6.       BOH shall be granted an adequate protection lien on all accounts of BOH where the
23 account holder has the federal employer identification number XX-XXXXXXX, as being the accounts
24 identified on the list of accounts attached hereto as Exhibit "1" and made a part hereof. The
25 validity of BOH's adequate protection lien shall be the same as the validity of BOH's pre-petition
26 right of offset. The priority of such adequate protection lien shall be determined as if the lien
27 were perfected on the date that the petition in this case was filed.
28
                                               Page 2 of 4
            Case 19-00010 Document 181 Filed 05/09/19 Page 2 of 4
 1 7.       The Debt Service Payments made by AOA shall reduce the post-petition lien of BOH on
 2 a dollar-for-dollar basis. By way of example, the original amount that BOH is secured as of the
 3 Petition Date, or $242,781.05, will be reduced dollar-for-dollar on a monthly basis by any
 4 payments made up to the relevant point in time. Any dollar-for-dollar reduction, however, shall
 5 only be applied to the principal portion of the monthly post-petition payments.
 6
     8.     The accounts identified on Exhibit "1" will be maintained so that the average daily
 7
     balance of the accounts drops to no less than 80% of the accounts as of the Petition Date, less the
 8
     principal portion of any adequate protection payments made up to the relevant point in time.
 9
10 9.       This Order shall not affect the Official Committee of Unsecured Creditors with respect
11 to the characterization of any asset as property of the estate or not property of the estate, or the
12 characterization of any claim as a claim against AOA (whether directly or as a fiduciary for
13 another). Any disputes regarding these issues will be resolved by the relevant parties in interest
14 in another contested matter, an adversary proceeding, or a proceeding before another court of
15 competent jurisdiction. In the event that any portion of the accounts identified on Exhibit "1" is
16 ultimately determined by such court to not be property of the AOA's bankruptcy estate (the
17 “Excluded Accounts”), this Order shall be void ab initio and ineffectual with respect to the
18 Excluded Accounts, and any replacement setoff rights, liens, other rights, or claims created by
19 this Order, or created by any order thereon, against the Excluded Accounts or property of the
20 estate traceable to the Excluded Accounts shall be unenforceable and of no further force or effect,
21 but BOH's rights against the Excluded Accounts under applicable non-bankruptcy law shall not
22 be affected; provided, however, that BOH may apply to the Court for substitute adequate
23 protection to replace the Excluded Accounts.
24
            SO ORDERED.
25
26                                                    /s/ Frances M. Tydingco-Gatewood
                                                          Chief Judge
27                                                    Dated: May 09, 2019
28
                                                Page 3 of 4
            Case 19-00010 Document 181 Filed 05/09/19 Page 3 of 4
 1
 2                                          EXHIBIT 1
 3                                    LIST OF ACCOUNTS
 4
     Account Name                                   Federal EIN   Account Number
 5
     The Saint Andrew Kim Catholic Church           XX-XXXXXXX    -3908
 6   Catholic Church Piti                           XX-XXXXXXX    -1196
     Catholic Church Tamuning                       XX-XXXXXXX    -506
 7   Archdiocese of Agaña                           XX-XXXXXXX    -551
     Archdiocese of Agaña                           XX-XXXXXXX    -1263
 8   Archdiocese of Agaña                           XX-XXXXXXX    -288
 9   Confraternity of Christian Mothers Sinajana    XX-XXXXXXX    -8824

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            Page 4 of 4
          Case 19-00010 Document 181 Filed 05/09/19 Page 4 of 4
